Exhibit 10.3

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the "Agreement") is made as of ____________,
20__, by and between 8x8, Inc., a Delaware corporation (the "Company"), and
______________________ ("Indemnitee").

RECITALS

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance. The Company and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting directors,
officers and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.
Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and agents of the Company may not be
willing to continue to serve as agents of the Company without additional
protection. The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, and to indemnify its directors,
officers and key employees so as to provide them with the maximum protection
permitted by law.

The Company desires and has requested the Indemnitee to serve or continue to
serve as a director, officer or agent of the Company or one or more of its
subsidiaries free from undue concern for claims for damages arising out of or
related to such services to the Company, and

Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that he or she be
indemnified as herein provided.

AGREEMENT

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:

1.    Services by Indemnitee.

Indemnitee agrees to serve or continue to serve (a) as a director or Company, or
as a manager, director or employee of a directly or indirectly controlled
subsidiary of the Company, or one or more of such positions, and until such time
as Indemnitee resigns or fails to stand for election or is removed from
Indemnitee's position, or (b) otherwise as an agent of the Company. Indemnitee
may from time to time also perform other services at the request or for the
convenience of, or otherwise benefiting the Company or one or more of its
subsidiaries. Indemnitee may at any time and for any reason resign or be removed
from his or her position or positions (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.



--------------------------------------------------------------------------------

2.    Indemnification

.

Third Party Proceedings.

The Company shall indemnify Indemnitee if Indemnitee is or was a party or is
threatened to be made a party to any Proceeding (other than a Proceeding by or
in the right of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or any subsidiary of the
Company, by reason of any action or inaction on the part of Indemnitee while an
officer or director or by reason of the fact that Indemnitee is or was serving
at the request of the Company as a director, officer, employee or agent (which,
for purposes hereof, shall include a trustee, partner or manager or person
acting in a similar capacity) of another corporation, partnership, joint
venture, trust or other enterprise, against all Losses actually and reasonably
incurred by, or on behalf of, Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee's conduct
was unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee's conduct was
unlawful.

Proceedings By or in the Right of the Company.

The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Company, or any subsidiary of the Company, by reason of any action
or inaction on the part of Indemnitee while an officer or director or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against all Expenses actually and reasonably
incurred by, or on behalf of, Indemnitee in connection with the defense or
settlement of such Proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and its stockholders. Termination of any Proceeding by judgment or
settlement shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interest of the Company. Notwithstanding the
foregoing, no indemnification under this Section 2(b) shall be made in respect
of any claim, issue or matter as to which Indemnitee shall have been finally
adjudicated by court order or judgment to be liable to the Company in the
performance of Indemnitee's duty to the Company and its stockholders unless and
only to the extent that the Delaware Court of Chancery or the court in which
such Proceeding is or was pending shall determine upon application that, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which such court shall determine.

Indemnification for Expenses as a Witness.

Anything in this Agreement to the contrary notwithstanding, to the fullest
extent permitted by applicable law, to the extent that the Indemnitee, by reason
of the fact that Indemnitee is or was a director, officer, employee or agent of
the Company, or any subsidiary of the Company, is or was, or is or was

2

--------------------------------------------------------------------------------



threatened to be made, a witness in any Proceeding to which the Indemnitee is
not a party, the Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee's behalf in
connection therewith. To the extent permitted by applicable law, the Indemnitee
shall be entitled to indemnification for Expenses incurred in connection with
being or threatened to be made a witness, as provided in this Section 2(c),
regardless of whether the Indemnitee met the standards of conduct set forth in
Sections 2(a) and 2(b) hereof.

Review of Indemnification.

Notwithstanding the foregoing, (i) the obligations of the Company under Sections
2(a) and 2(b) (unless ordered by a court) shall be subject to the condition that
the Reviewing Party shall authorize (in a written opinion, in any case in which
the Independent Legal Counsel referred to in Section 2(e) hereof is involved)
indemnification in the specific case, upon a determination that indemnification
of Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct set forth in Sections 2(a) and 2(b), (ii) the
obligation of the Company to make an advance of Expenses pursuant to Section
4(a) shall be subject to the condition that, if, when and to the extent that the
Reviewing Party determines that Indemnitee would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences a Proceeding in a court of competent jurisdiction to secure
a determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any advance of Expenses until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). Indemnitee's
obligation to reimburse the Company for any advance of Expenses shall be
unsecured and no interest shall be charged thereon. If there has not been a
Change in Control, the applicable Reviewing Party shall be determined by a
majority of the Company's directors who are not parties to the particular claim
(even if less than a quorum) for which Indemnitee is seeking indemnification, if
there are any such disinterested directors. If there has been such a Change in
Control, or if there are no such disinterested directors, the Reviewing Party
shall be the Independent Legal Counsel. If there has been no determination by
the Reviewing Party, or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court de novo without regard to the previous
adverse determination, and the Company hereby consents to service of process and
to appear in any such Proceeding. Absent such litigation, any determination by
the Reviewing Party shall be conclusive and binding on the Company and
Indemnitee.

Change in Control.

The Company agrees that if there is a Change in Control of the Company, then,
with respect to all matters arising prior to the Change in Control, the rights
of Indemnitee to payments of Expenses and advances of Expenses under this
Agreement or any other agreement or under the Company's Certificate of
Incorporation or Bylaws as now or hereafter in effect, shall be decided by
Independent Legal Counsel as the Reviewing Party, if desired by Indemnitee. Such
Independent Legal Counsel shall be selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld).

3

--------------------------------------------------------------------------------



Such counsel, among other things, shall render its written opinion to the
Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law and the Company agrees to abide
by such opinion. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys' fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto. Notwithstanding any other provision of this Agreement, the
Company shall not be required to pay expenses of more than one Independent Legal
Counsel in connection with all matters concerning a single Indemnitee, and such
Independent Legal Counsel shall be the Independent Legal Counsel for any or all
other Indemnitees involved in such matters unless (i) the Company otherwise
determines or (ii) any Indemnitee shall provide a written statement setting
forth in detail a reasonable and material objection to such Independent Legal
Counsel.

Mandatory Payment of Expenses.

Notwithstanding the other provisions of this Section 2, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding referred to in Section 2(a) or Section 2(b) or the defense of any
claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by, of on behalf of, Indemnitee in connection therewith, regardless of
whether the Indemnitee met the standards of conduct set forth in Sections 2(a)
and 2(b) hereof. For purposes of this Agreement and without limiting the
foregoing, if any Proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without (i) an adjudication that
Indemnitee was liable to the Company, (ii) a plea of guilty or nolo contendere
by Indemnitee, (iii) an adjudication that Indemnitee did not act in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, or (iv) with respect to any criminal Proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee's
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

3.    No Employment Rights.

Nothing contained in this Agreement is intended to create in Indemnitee any
right to continued employment.



4.    Expenses; Indemnification Procedure.

Advancement of Expenses.

Except as otherwise determined pursuant to Section 2(d), the Company shall
promptly advance all Expenses incurred by, or on behalf of, Indemnitee in
connection with the investigation, defense, settlement or appeal of any
Proceeding referred to in Section 2(a) or Section 2(b). Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby.

Notice/Cooperation by Indemnitee.

Indemnitee shall, as a condition precedent to his or her right to be indemnified
under this Agreement, give the Company notice in writing as soon as practicable
of any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement. Notice to the Company shall be directed to the
Chief Executive Officer of the Company, or to the Chairman of the Board of
Directors or Secretary of the Company if Indemnitee is the Chief Executive
Officer, and shall be given in accordance with the provisions of Section 13(d)
below. In addition, Indemnitee shall give the

4

--------------------------------------------------------------------------------



Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee's power. Notwithstanding the foregoing, any failure
of Indemnitee to provide such notice or information, or to provide such notice
or information in a timely fashion, shall not relieve the Company of any
liability that it may have to Indemnitee under this Agreement, except to the
extent that such failure actually and materially prejudices the interests of the
Company.

Procedure.

If a claim under this Agreement, under any statute, or under any provision of
the Company's Certificate of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within 30 days after a
written request for payment thereof has first been received by the Company,
Indemnitee may, but need not, at any time thereafter bring an action against the
Company to recover the unpaid amount of the claim and, subject to Section 9 of
this Agreement, Indemnitee also shall be entitled to advance payment for the
Expenses (including attorneys' fees) of bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
Expenses incurred in connection with any Proceeding in advance of its final
disposition) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. It is the parties' intention that, if the Company contests
Indemnitee's right to indemnification, the question of Indemnitee's right to
indemnification shall be for the court to decide, and neither the failure of the
Company or the Reviewing Party to have made a determination that indemnification
of Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company or the Reviewing Party that Indemnitee has not met
such applicable standard of conduct, shall create a presumption that Indemnitee
has or has not met the applicable standard of conduct.

Notice of Insurers.

If, at the time of the receipt of a notice of a claim pursuant to Section 4(b)
hereof, the Company has director and officer liability insurance in effect, the
Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

Selection of Counsel.

In the event the Company shall be obligated under Section 4(a) hereof to pay the
Expenses of any Proceeding against Indemnitee, the Company shall be entitled to
assume the defense of such Proceeding, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election so
to do. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of other counsel subsequently
incurred by, or on behalf of, Indemnitee with respect to the same Proceeding,
provided that Indemnitee shall have the right to employ additional counsel in
any such Proceeding at Company's expense if: (i) the employment of counsel by
Indemnitee has been previously authorized by the Company, (ii) counsel to the
Company or Indemnitee shall have reasonably concluded that there is a conflict
of interest between the Company and Indemnitee in the conduct of any such
defense or (iii) the Company shall not, in fact, have employed counsel to assume
the defense of such Proceeding. The Company shall not be entitled, without the
consent of Indemnitee, to assume the defense of any claim brought by or in the
right

5

--------------------------------------------------------------------------------



of the Company or as to which counsel to the Company or Indemnitee shall have
reasonably made the conclusion provided for in clause (ii) above.

Settlement.

The Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee's written consent;
provided, however, that Indemnitee will not unreasonably withhold his or her
consent to any proposed settlement. The Company shall promptly notify Indemnitee
once the Company has received an offer or intends to make an offer to settle any
such Proceeding, and the Company shall provide Indemnitee as much time as
reasonably practicable to consider such offer. Regardless of whether the Company
has assumed the defense of a Proceeding, the Company shall not be liable to
indemnify Indemnitee under this Agreement for any Losses incurred in a
settlement of the Proceeding effected without the Company's written consent.

5.    Additional Indemnification Rights; Nonexclusivity.

Scope.

Notwithstanding any other provision of this Agreement, the Company hereby agrees
to indemnify Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification is not specifically authorized by the other provisions
of this Agreement, the Company's Certificate of Incorporation, the Company's
Bylaws or by statute, including, but not limited to, Section 102(b)(7) of the
General Corporation Law. In the event of any change, after the date of this
Agreement, in any applicable law, statute, or rule which expands the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, such changes shall be deemed to be within the purview of Indemnitee's
rights and the Company's obligations under this Agreement. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement shall have no effect on this Agreement
or the parties' rights and obligations hereunder.

Nonexclusivity.

The indemnification provided by this Agreement shall not be deemed exclusive of
any additional rights to indemnification to which Indemnitee may be entitled
under the Company's Certificate of Incorporation, its Bylaws, any vote of
stockholders or disinterested members of the Company's Board of Directors, the
General Corporation Law, any other agreement entered into subsequent to the date
of this Agreement, or otherwise, both as to action in Indemnitee's official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he or she may have ceased to serve in any such capacity at the time of
any Proceeding.

6.    Contribution.

Partial Indemnification

. To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Losses and/or for Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such claim

6

--------------------------------------------------------------------------------



(and Proceeding with respect thereto) in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such claim (and Proceeding with respect
thereto); and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

Advance Payment

. Whether or not the indemnification provided in Section 2 of this Agreement is
available, in respect of any threatened, pending or completed Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims (and counterclaims) asserted therein against Indemnitee.

Fraud Exception

. If Indemnitee is found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) Indenmnitee shall not be
entitled to contribution from the Company if the Company was not found guilty of
such fraudulent misrepresentation.

7.    Mutual Acknowledgment.

Both the Company and Indemnitee acknowledge that in certain instances, federal
law or public policy may override applicable state law and prohibit the Company
from indemnifying its directors and officers under this Agreement or otherwise.
For example, the Company and Indemnitee acknowledge that the Securities and
Exchange Commission (the "SEC") has taken the position that indemnification is
not permissible for liabilities arising under certain federal securities laws,
and federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee.



8.    Severability.

Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.



9.    Exceptions.

Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:



7

--------------------------------------------------------------------------------



Claims Initiated by Indemnitee.

To indemnify or advance Expenses to Indemnitee with respect to Proceedings or
claims or counterclaims initiated or brought voluntarily by Indemnitee and not
by way of defense, except with respect to Proceedings brought to establish or
enforce a right to indemnification under this Agreement or any other statute or
law, but such indemnification or advancement of Expenses may be provided by the
Company in specific cases if the Board of Directors finds it to be appropriate.

Lack of Good Faith.

To indemnify Indemnitee for any Expenses incurred by, or on behalf of,
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, with respect to any claim or material assertion made
by Indemnitee in such Proceeding that a court of competent jurisdiction has
determined was not made in good faith or was frivolous.

Insured Claims.

To indemnify Indemnitee for Expenses or Losses of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) to the extent such Expenses or Losses
have been paid directly to Indemnitee by an insurance carrier under a policy of
officers' and directors' liability insurance maintained by the Company.

Non-compete and Non-disclosure.

To indemnify Indemnitee in connection with Proceedings or claims involving the
enforcement of non-compete and/or non-disclosure agreements or the non-compete
and/or non-disclosure provisions of employment, consulting or similar agreements
the Indemnitee may be a party to with the Company.

Claims Under Section 16(b).

To indemnify Indemnitee for Expenses or the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute.

10.    Insurance.

Duty to Insure

. The Company represents that it presently has in place certain directors' and
officers' liability insurance policies covering the directors and officers of
the Company and the directors and officers of the directly or indirectly
controlled subsidiaries of the Company. Subject only to the provisions within
this Section 10, the Company agrees that so long as Indemnitee shall have
consented to serve or shall continue to serve as a director or officer of the
Company or as a director, manager or officer of a directly or indirectly
controlled subsidiary of the Company, or one or more of such positions, or as an
Agent of the Company, and thereafter so long as Indemnitee shall be subject to
any possible Proceeding (such periods being hereinafter sometimes referred to as
the "Indemnification Period"), the Company will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors' and officers' liability insurance from
established and reputable insurers, providing, in all respects, coverage both in
scope and amount which is reasonable in light of the Company's size, operations
and market capitalization. Notwithstanding the foregoing, the Company shall not
be required to maintain said policies of directors' and officers' liability
insurance during any time period if during such period such

8

--------------------------------------------------------------------------------



insurance is not reasonably available, or if it is determined in good faith by
the then directors of the Company either that:

The premium cost of maintaining such insurance is substantially disproportionate
to the amount of coverage provided thereunder; or

The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.

Indemnitee as Covered Person

. Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors' and officers' liability insurance during the Indemnification
Period, the Company shall maintain similar and equivalent insurance for the
benefit of Indemnitee during the Indemnification Period (unless such insurance
shall be less favorable to Indemnitee than the Company's existing policies).

Enforcement and Tail Coverage

. If the Company has in effect policies of directors' and officers' liability
insurance at the time that Indemnitee notifies the Company of the commencement
of any Proceeding, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. In the event of a Change in Control or the Company's becoming
insolvent, including being placed into receivership or entering the federal
bankruptcy process, the Company shall maintain in force any directors' and
officers' liability insurance policies then maintained by the Corporation in
providing insurance in respect of Indemnitee, for a period of six years
thereafter (a "Tail Policy"). Such coverage shall be with the incumbent
insurance carriers using the policies that were in place at the time of the
change of control event (unless the incumbent carriers will not offer such
policies, in which case the Tail Policy shall be substantially comparable in
scope and amount as the expiring policies, shall be placed by the Company's
existing broker, and the insurance carriers for the Tail Policy shall have an AM
Best rating that is the same or better than the AM Best ratings of the expiring
policies, or unless otherwise determined by a majority of the then-sitting
directors).

11.    Subrogation and Set Off.

Subrogation

. In the event of payment under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

Set-Off

. The Company's obligation to indemnify, hold harmless, exonerate or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, partner, managing member, fiduciary,
employee or agent of any other person shall be reduced by any amount Indemnitee
has actually received as

9

--------------------------------------------------------------------------------



indemnification, hold harmless or exoneration payments or advancement of
expenses from such other enterprise. Notwithstanding any other provision of this
Agreement to the contrary, (i) Indemnitee shall have no obligation to reduce,
offset, allocate, pursue or apportion any indemnification, hold harmless,
exoneration, advancement, contribution or insurance coverage among multiple
parties possessing such duties to Indemnitee prior to the Company's satisfaction
and performance of all its obligations under this Agreement, and (ii) the
Company shall perform fully its obligations under this Agreement without regard
to whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, hold harmless, exoneration, contribution or insurance coverage
rights against any person or entity other than the Company.

12.    Indemnification and Advancement Rights Primary.

The Company hereby acknowledges that Indemnitee has or may have certain rights
to indemnification, advancement of expenses and/or insurance provided by one or
more parties other than the Company or an affiliate of the Company
(collectively, the "Secondary Indemnitors"). The Company hereby acknowledges and
the Company and Indemnitee hereby agree: (i) that the Company is the indemnitor
of first resort; i.e., its obligations to Indemnitee are primary and any
obligation of the Secondary Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary; (ii) that the Company shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement and the
Certificate of Incorporation and/or Bylaws of the Company (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Secondary Indemnitors; and (iii) that the
Company irrevocably waives, relinquishes and releases the Secondary Indemnitors
from any and all claims against the Secondary Indemnitors that the Company may
have for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company further agrees that no advancement or payment by the
Secondary Indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Secondary Indemnitors shall have a right of contribution
and/or subrogation to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company.



The Company and Indemnitee agree that the Secondary Indemnitors are express
third party beneficiaries of the terms of this provision.

13.    General.

Governing Law.

This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of Delaware, without giving effect to principles of
conflicts of laws of any state.

Entire Agreement; Enforcement of Rights.

This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in

10

--------------------------------------------------------------------------------



writing signed by the parties to this Agreement. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

Construction.

This Agreement is the result of negotiations between and has been reviewed by
each of the parties hereto and their respective counsel, if any; accordingly,
this Agreement shall be deemed to be the product of all of the parties hereto,
and no ambiguity shall be construed in favor of or against any one of the
parties hereto.

Notices.

Any notice, demand or request required or permitted to be given under this
Agreement shall be in writing and shall be deemed sufficient when delivered
personally, or 24 hours after being deposited with a nationally recognized
overnight courier, or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party's address or facsimile number as set forth below or
as subsequently modified by written notice.

Counterparts.

This Agreement may be executed in counterparts, and delivery of a signed
counterpart by facsimile transmission will constitute due execution and delivery
of this Agreement.

Successors and Assigns.

This Agreement shall be binding upon the Company and its successors and assigns,
and inure to the benefit of Indemnitee and Indemnitee's heirs and legal
representatives.

14.    Certain Definitions; Construction of Phrases.



A "person," has the meaning given such term under Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") and the
regulations promulgated thereunder, and a person shall be deemed the "beneficial
owner" of and shall be deemed to "beneficially own" any securities:

which such person or any of such person's affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated under the Exchange Act), directly or
indirectly, has the right to vote or dispose of or otherwise has "beneficial
ownership" of (as determined pursuant to Rule 13d-3 promulgated under the
Exchange Act);

which such person or any of such person's affiliates or associates has: (A) the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding
(other than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities), or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a person shall not be deemed the beneficial
owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made pursuant to and in accordance with the applicable rules and
regulations promulgated under the Exchange Act by or on behalf of such person or
any of such person's affiliates or associates until such tendered securities are
accepted for purchase or exchange; or (B) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a person shall
not be deemed the beneficial owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (1) arises
solely

11

--------------------------------------------------------------------------------



from a revocable proxy or consent given to such person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act and (2) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report);

which are beneficially owned, directly or indirectly, by any other person with
which such person or any of such person's affiliates or associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso in Section 1(a)(ii)(B)) or
disposing of any securities of the Company; provided, however, that in no case
shall an officer or director of the Company be deemed the beneficial owner of
securities held of record by the trustee of any employee benefit plan of the
Company or any subsidiary of the Company for the benefit of any employee of the
Company or any subsidiary of the Company, other than the officer or director, by
reason of any influence that such officer or director may have over the voting
of the securities held in the plan. Notwithstanding anything in this definition
of beneficial ownership to the contrary, the phrase "then outstanding," when
used with reference to a person's beneficial ownership of securities of the
Company, shall mean the number of such securities then issued and outstanding
together with the number of such securities not then actually issued and
outstanding which such person would be deemed to own beneficially hereunder; or

which are securities underlying a derivative transaction entered into by a
person, or derivative securities acquired by a person, which give such person
the opportunity to profit or share in any profit derived from any increase in
the value of securities of the Company due to the fact that the value of the
derivative transaction is explicitly determined by reference to the price or
value of securities in the Company, without regard to whether (A) such
derivative securities convey any voting rights in securities in the Company to
such person, (B) such derivative securities are required to be, or capable of
being, settled through delivery of securities of the Company, or (C) such Person
may have entered into other transactions that hedge the economic effect of such
derivative securities.

"Change in Control" shall mean, and shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any person (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 45% or more of the total
voting power represented by the then outstanding securities of the Company that
vote generally at elections ("Voting Securities"), (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company's stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other

12

--------------------------------------------------------------------------------



corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least a majority of the total
voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of (in
one transaction or a series of related transactions) all or substantially all of
the Company's assets.

References to the "Company" shall include, in addition to the Company, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

"Expenses" shall include, without limitation, reasonable attorneys' fees;
retainers; disbursements of counsel; court costs; filing fees; transcript costs;
fees and expenses of experts; fees and expenses of witnesses; fees and expenses
of accountants and other consultants (excluding public relations consultants
unless approved in advance by the Company); travel expenses; duplicating and
imaging costs; printing and binding costs; telephone charges; facsimile
transmission charges; computer legal research costs; postage; delivery service
fees; fees and expenses of third-party vendors; the premium, security for, and
other costs associated with any bond (including supersedeas or appeal bonds,
injunction bonds, cost bonds, appraisal bonds or their equivalents), in each
case incurred in connection with prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding (including, without limitation, any judicial or
arbitration Proceeding brought to enforce the Indemnitee's rights under, or to
recover damages for breach of, this Agreement), as well as all other "expenses"
within the meaning of that term as used in Section 145 of the General
Corporation Law of the State of Delaware (the "General Corporation Law") and all
other disbursements or expenses of types customarily and reasonably incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred;
and any fees and expenses of actions to enforce this Agreement incurred by or on
behalf of the Indemnitee; but, notwithstanding anything in the foregoing to the
contrary, "Expenses" shall not include amounts of judgments, penalties, or fines
actually levied against the Indemnitee in connection with any Proceeding.

"Independent Legal Counsel" shall mean an attorney or firm of attorneys
experienced in matters of corporation law, who have been selected in accordance
with the provisions of Section 2(e) hereof and who shall not have otherwise
performed services for the

13

--------------------------------------------------------------------------------



Company or Indemnitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

"Losses" shall mean all Expenses, judgments, penalties, fines, liabilities, and
amounts paid in settlement in connection with a Proceeding.

References to "other enterprises" shall include employee benefit plans;
references to "fines" shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to "serving at the request
of the Company" shall include any service as a director, officer, employee or
agent of the Company which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants, or beneficiaries; and if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner "not opposed to the best interests of the
Company" as referred to in this Agreement.

"Proceeding" shall mean any threatened, pending, or completed action, suit,
arbitration, alternative dispute resolution mechanism, investigation (including
any internal investigation), inquiry, administrative hearing, or any other
threatened, pending, or completed proceeding, whether brought by or in the right
of the Company or otherwise, and whether civil, criminal, administrative, or
investigative.

"Reviewing Party" shall mean (i) a majority of the Company's Board of Directors
who are not parties to the particular claim (even if less than a quorum) for
which Indemnitee is seeking indemnification, (ii) a committee of the Company's
Board of Directors comprised of directors who are not parties to the particular
claim for which Indemnitee is seeking indemnification, designated by a majority
vote of such disinterested directors, or (iii) Independent Legal Counsel.

 

 

14

--------------------------------------------------------------------------------



The parties hereto have executed this Agreement as of the day and year set forth
on the first page of this Agreement.



8x8, INC.
a Delaware corporation

By: ___________________________

Its: __________________________

Address:

2125 O'Nel Dr.
San Jose, CA 95131

 



 

AGREED TO AND ACCEPTED:

 

By: ________________________________

_________________________________
Name

Address:

____________________________
____________________________
____________________________

 



 

--------------------------------------------------------------------------------